342 S.W.3d 928 (2011)
STATE of Missouri, Respondent,
v.
Deondre ESSEX, Appellant.
No. ED 94042.
Missouri Court of Appeals, Eastern District.
July 5, 2011.
Maleaner Harvey, St. Louis, MO, for Appellant.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for Respondent.
Before Special Division: VICTOR C. HOWARD, Presiding Judge, JAMES E. WELSH, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Deondre Essex appeals his conviction for first-degree child molestation, section 566.067, RSMo Cum.Supp.2011, and sentence of ten years imprisonment. He contends that the trial court abused its discretion in admitting the victim's out-of-court statements, excluding evidence of a prior unsubstantiated allegation by the victim, and excluding evidence of his time sheets from his place of employment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of conviction is affirmed. Rule 30.25(b).